                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   JOHN BUSZKIEWICZ,                                         CASE NO. C17-1484-JCC
10                               Plaintiff,                    ORDER
11            v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                               Defendant.
14

15            This matter comes before the Court on the parties’ stipulated motion for attorney fees
16   pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Dkt. No. 16). Having
17   thoroughly considered the motion and the relevant record, the Court GRANTS the motion and
18   ORDERS that:
19            Pursuant to the EAJA, Plaintiff is awarded attorney fees in the amount of $2,941.38,
20   subject to any offset as described in Astrue v. Ratliff, 560 U.S. 586 (2010).
21            If it is determined that Plaintiff’s EAJA fees are not subject to any offset allowed under
22   the Department of the Treasury’s Offset Program, the check for EAJA fees shall be made
23   payable to Victoria B. Chhagan, based on Plaintiff’s assignment of this amount to his attorney.
24   (Dkt. Nos. 16-4, 16-5.) The check shall be mailed to Plaintiff’s attorney’s office: Victoria B.
25   Chhagan, Douglas Drachler McKee & Gilbrough, 1904 Third Avenue, Seattle, Washington
26   98101.


     ORDER
     C17-1484-JCC
     PAGE - 1
 1          DATED this 26th day of November 2018.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-1484-JCC
     PAGE - 2
